569 F.2d 212
16 Fair Empl. Prac. Cas. (BNA) 624, 15 Empl. Prac.Dec. P 8043Brenda Gale WILLETT, Appellant,v.EMORY AND HENRY COLLEGE, a Virginia Corporation, Appellee.
No. 77-1460.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 14, 1977.Decided Jan. 20, 1978.

Mary Lynn Tate, Abingdon, Va.  (Emmitt F. Yeary, Yeary & Lohman, Abingdon, Va., on brief), for appellant.
Elizabeth S. Woodruff, Abingdon, Va.  (James P. Jones and Diana P. Guza, Penn, Stuart, Eskridge & Jones, Abingdon, Va., on brief), for appellee.
Before FIELD, Senior Circuit Judge, and WIDENER and HALL, Circuit Judges.
PER CURIAM:


1
Brenda Gale Willett, an employee of Emory and Henry College, filed this action against the College seeking damages and injunctive relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the Equal Pay Act of 1963, 29 U.S.C. § 206(d).


2
The thrust of the plaintiff's lawsuit was that the pregnancy benefits provision of the group health and hospitalization insurance plan of the College discriminated against her on account of sex.  Specifically, the plaintiff charged that the policy provision relative to the payment of pregnancy benefits was discriminatory because it required that the named insured also enroll all of his or her dependents in the plan in order to establish entitlement to such benefits.  In a thorough and well reasoned opinion the district judge, noting that the dependency requirement applied with equal force to male as well as female employees, concluded that the alleged discrimination, if any, was based upon the marital status of the participant and did not give rise to a cause of action for sex discrimination under either Title VII or the Equal Pay Act.  We agree with this conclusion and affirm for reasons sufficiently stated in the opinion of the district court.  Willett v. Emory and Henry College, 427 F. Supp. 631 (W.D.Va.1977).


3
AFFIRMED.